Opinion issued May 31, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01110-CV



DEDRICK T. DAVIS,  Appellant

V.

LANISHA SIMON,  Appellee



On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 2006-29222



MEMORANDUM OPINION	Appellant, Dedrick T. Davis, has neither established indigence nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, Davis did not adequately respond. 
See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
	We dismiss the appeal for nonpayment of all required fees and deny all pending
motions.PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala .